Exhibit 10.35 AMENDMENT OF ANGELICA CORPORATION EMPLOYMENT AGREEMENT Edward M. Davis This Amendment of the Angelica Corporation Employment Agreement with Edward M. Davis (the “Agreement”) has been entered into this 17th day of December, 2007, by and between Angelica Corporation, a Missouri corporation (the “Company”), and Edward M. Davis, an individual (the “Employee”). WHEREAS, the Company and the Employee previously entered into that certain agreement dated as of July 1, 2006, regarding the employment relationship between the Company and the Employee (the “Original Agreement”); and WHEREAS, the Company and the Employee desire to amend the Original Agreement as of the date hereof to conform to the provisions of the regulations under Section 409A of the Internal Revenue Code; NOW THEREFORE, in consideration of the mutual promises herein contained, the Company and the Employee hereby amend the Original Agreement as follows: 1.Section 1.1(i) is amended to read in its entirety as follows: 1.1(i) “Date of Termination” has the meaning set forth in Section 3.8 of this Agreement.In all cases, a “Date of Termination” shall only occur upon separation from service from the Company and all of its affiliates, as defined in Treasury regulations under Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) (generally, separation from the 50% controlled group that includes the Company). 2.Section 2.4(f) is amended to add the following sentence to the end of said Section: Expense reimbursements described in this Section 2.4(f) will be made no later than the end of the calendar year following the calendar year in which the expenses are incurred. 3.Section 3.4 is amended to read in its entirety as follows: 3.4 Good Reason.The Employee may terminate his employment with the Company during the Employment Period for “Good Reason,” which shall mean the occurrence of one or more of the following without the consent of the Employee, provided such termination occurs after the required notice and cure period provided below: 1 3.4(a) a material reduction in the Employee’s Annual Base Salary; 3.4(b) a material reduction in the Employee’s authority, duties or responsibilities; 3.4(c) a material reduction in the budget over which the Employee retains authority; 3.4(d) a material change in the geographic location at which the Employee must perform the services under this Agreement; 3.4(e) any other action or inaction that constitutes a material breach by the Company of this Agreement. Any termination of the Employee’s employment based upon a good faith determination of “Good Reason” made by the Employee shall be subject to delivery of a notice of the Good Reason by the Employee to the Company in the manner prescribed in Section 3.7 within ninety (90) days of the first occurrence of an event that would constitute Good Reason and subject further to the ability of the Company to remedy the condition within thirty (30) days of receipt of such notice. 4.Sections 4.1(a) is amended to read in its entirety as follows: 4.1(a) Accrued Obligations.
